DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.
Status Up to Now
1.	Claims 1-15 as filed on 18 October 2018 were examined and rejected in an Office action mailed on 24 June 2020.  Applicant responded on 20 October 2020.  The pending claims, 1, 6-7 and 12-15 were examined and rejected in an Office action mailed on 1 January 2021.  Eight months later, a notice of abandonment was mailed.  Applicant filed a petition to revive together with claims 1, 6-7 and 12-15 and a request for continued examination on 10 December 2021.  The petition to revive was granted.
Claims 1, 6-7 and 12-15 were examined herein.  The Office action of record is the Final Rejection mailed on 1 January 2021.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the response filed on10 December 20211, Applicant overcame all objections and rejections made of record by the Office action.  All claims now require nucleic acid molecules with defined sequences.  In particular, this overcomes the rejections under 35 USC 112(a), written description, and 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663